DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 6 May 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
The term “high intensity narrow spectrum light” in independent claims 1 and 10 is a relative term which renders the claim indefinite. The term “high intensity narrow spectrum light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (US 4,899,057).
Regarding claim 1, the reference Koji discloses a system comprising: a tube (1, 17, 31) for transferring fluid; and a lighting assembly including: a housing (8, 19, 32) having an opening that is configured to receive the tube; and one or more light sources (6, 6’) configured to emit high intensity narrow spectrum light in a direction towards the tube when the tube is received by the opening (see col. 2, lines 11-64; col. 3, lines 20-42; col. 4, line 55 to col. 5, line 7; col. 5, lines 40-52; col. 6, lines 2-48; Figs. 1, 7, 9, and 10).
Regarding claim 2, the reference Koji discloses the system, wherein the lighting assembly further includes an optical system (e.g., element 18) configured to optically couple light emitted by the one or more light sources (6) to the tube (see col. 3, lines 40-42; col. 4, line 55 to col. 5, line 7; Fig. 7).
Regarding claim 8, the reference Koji discloses the system, wherein the tube is included in one from the group consisting of a coffee machine, an ice machine, and a vending machine (see col. 2, lines 49-64; col. 6, lines 2-48).
Regarding claim 10, the reference Koji discloses a luminaire comprising: a housing (8, 19, 32) including an opening configured to receive a tube (1, 17, 31); one or more light sources (6, 6’) configured to emit high intensity narrow spectrum (HINS) light; and an optical system (e.g., element 18) configured to optically couple light emitted by the one or more light sources to the tube (see col. 2, lines 11-64; col. 3, lines 20-42; col. 4, line 55 to col. 5, line 7; col. 5, lines 40-52; col. 6, lines 2-48; Figs. 1, 7, 9, and 10).
Claims 1-6, 8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Lieggi (US 7,270,748).
Regarding claim 1, the reference Lieggi discloses a system comprising: a tube (15) for transferring fluid; and a lighting assembly (17) including: a housing (14A) having an opening that is configured to receive the tube (15); and one or more light sources (23) configured to emit high intensity narrow spectrum light in a direction towards the tube when the tube is received by the opening (see col. 2, lines 6-63; Figs. 1-3).
Regarding claim 2, the reference Lieggi discloses the system, wherein the lighting assembly further includes an optical system (18) configured to optically couple light emitted by the one or more light sources to the tube (see col. 2, lines 6-15; Figs. 1-3).
Regarding claim 3, the reference Lieggi discloses the system, wherein the lighting assembly further includes a printed circuit board (PCB) (20, 21) mounted on a first surface of the housing (14A) (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 4, the reference Lieggi discloses the system, wherein the one or more light sources are mounted on the PCB (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 5, the reference Lieggi discloses the system, wherein the PCB (20, 21) includes a second opening configured to receive the tube (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 6, the reference Lieggi discloses the system, wherein the one or more light sources (23) are mounted on the PCB (20, 21) such that the one or more light sources are arranged along an outer circumference of the second opening (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 8, as no structural distinction is seen between the tube (15) of the reference Lieggi (see col. 2, lines 3-15) and the instantly claimed tube, the tube (15) of Lieggi can suitably be included in one from the group consisting of a coffee machine, an ice machine, and a vending machine.
Regarding claim 10, the reference Lieggi discloses a luminaire comprising: a housing (14A) including an opening configured to receive a tube (15); one or more light sources (23) configured to emit high intensity narrow spectrum (HINS) light; and an optical system (18) configured to optically couple light emitted by the one or more light sources to the tube (see col. 2, lines 6-63; Figs. 1-3).
Regarding claim 12, the reference Lieggi discloses that the luminaire further includes a printed circuit board (PCB) (20, 21) mounted on a first surface of the housing (14A) (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 13, the reference Lieggi discloses the luminaire, wherein the PCB (20, 21) includes a second opening configured to receive the tube (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 14, the reference Lieggi discloses the luminaire, wherein the PCB (20, 21) is mounted to the first surface of the housing such that the second opening is aligned with the opening (see col. 2, lines 16-38; Figs. 1-3).
Regarding claim 15, the reference Lieggi discloses the luminaire, wherein the one or more light sources (23) are mounted on the PCB (20, 21) such that the one or more light sources are arranged along an outer circumference of the second opening. (see col. 2, lines 16-38; Figs. 1-3).
Claims 1-6, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Takahashi et al. (US 8,324,595).
Regarding claim 1, the reference Takahashi et al. discloses a system comprising: a tube (25) for transferring fluid; and a lighting assembly including: a housing (23) having an opening that is configured to receive the tube (25); and one or more light sources (1) configured to emit high intensity narrow spectrum light in a direction towards the tube (25) when the tube is received by the opening (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 2, the reference Takahashi et al. discloses the system, wherein the lighting assembly further includes an optical system (24) configured to optically couple light emitted by the one or more light sources (1) to the tube (25) (see col. 7, lines 11-12; Fig. 13).
Regarding claim 3, the reference Takahashi et al. discloses the system, wherein the lighting assembly further includes a printed circuit board (PCB) (26) mounted on a first surface of the housing (23) (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 4, the reference Takahashi et al. discloses the system, wherein the one or more light sources (1) are mounted on the PCB (26) (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 5, the reference Takahashi et al. discloses the system, wherein the PCB (i.e., the circuit boards 26, collectively) includes a second opening configured to receive the tube (25) (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 6, the reference Takahashi et al. discloses the system, wherein the one or more light sources (1) are mounted on the PCB (26) such that the one or more light sources are arranged along an outer circumference of the second opening (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 8, as no structural distinction is seen between the tube (25) of the reference Takahashi (see col. 7, lines 1-26) and the instantly claimed tube, the tube (15) of Takahashi can suitably be included in one from the group consisting of a coffee machine, an ice machine, and a vending machine.
Regarding claim 10, the reference Takahashi et al. discloses a luminaire comprising: a housing (23) including an opening configured to receive a tube (25); one or more light sources (1) configured to emit high intensity narrow spectrum (HINS) light; and an optical system (24) configured to optically couple light emitted by the one or more light sources to the tube (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 11, the reference Takahashi et al. discloses the luminaire, wherein the optical system (24) extends outwards from a first surface of the housing (25) to guide HINS light emitted by the one or more light sources (1) towards the tube (25) (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 12, the reference Takahashi et al. discloses that the luminaire further includes a printed circuit board (PCB) (26) mounted on a first surface of the housing (23) (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 13, the reference Takahashi et al. discloses the luminaire, wherein the PCB (i.e., the circuit boards 26, collectively) includes a second opening configured to receive the tube (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 14, the reference Takahashi et al. discloses the luminaire, wherein the PCB (26) is mounted to the first surface of the housing (23) such that the second opening is aligned with the opening (see col. 7, lines 1-26; Figs. 12 and 13).
Regarding claim 15, the reference Takahashi et al. discloses the luminaire, wherein the one or more light sources (1) are mounted on the PCB (26) such that the one or more light sources are arranged along an outer circumference of the second opening (see col. 7, lines 1-26; Figs. 12 and 13).
Claims 1-8, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Ochi et al. (US 2016/0052802).
Regarding claim 1, the reference Ochi et al. discloses a system comprising: a tube (20) for transferring fluid; and a lighting assembly including: a housing (10) having an opening that is configured to receive the tube; and one or more light sources (30) configured to emit high intensity narrow spectrum light in a direction towards the tube (20) when the tube is received by the opening (see paras. [0033]-[0043]; [0054]; [0064]-[0068];  Fig. 1, 2, 6, 7).
Regarding claim 2, the reference Ochi et al. discloses the system, wherein the lighting assembly further includes an optical system (28) configured to optically couple light emitted by the one or more light sources to the tube (see para. [0040]).
Regarding claim 3, the reference Ochi et al. discloses the system, wherein the lighting assembly further includes a printed circuit board (PCB) (36) mounted on a first surface of the housing (see paras. [0042]-[0043]; [0054]; [0068]  Fig. 1, 2, 6, 7).
Regarding claim 4, the reference Ochi et al. discloses the system, wherein the one or more light sources (30) are mounted on the PCB (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).
Regarding claim 5, the reference Ochi et al. discloses the system, wherein the PCB (36) includes a second opening configured to receive the tube (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7). 
Regarding claim 6, the reference Ochi et al. discloses the system, wherein the one or more light sources (30) are mounted on the PCB (36) such that the one or more light sources are arranged along an outer circumference of the second opening (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).  
Regarding claim 7, the reference Ochi et al. discloses the system, wherein the tube (20) is coated with a reflective sheathing (28) (see para. [0040]).
Regarding claim 8, as no structural distinction is seen between the tube (20) of the reference Ochi et al. (see [0042]-[0043]) and the instantly claimed tube, the tube (15) of Ochi et al. can suitably be included in one from the group consisting of a coffee machine, an ice machine, and a vending machine.
Regarding claim 10, the reference Ochi et al. discloses a luminaire comprising: a housing (10) including an opening configured to receive a tube (20); one or more light sources (30) configured to emit high intensity narrow spectrum (HINS) light; and an optical system (28) configured to optically couple light emitted by the one or more light sources to the tube (see paras. [0033]-[0043]; [0054]; [0064]-[0068];  Fig. 1, 2, 6, 7).
Regarding claim 12, the reference Ochi et al. discloses that the luminaire further includes a printed circuit board (PCB) (36) mounted on a first surface of the housing (10) (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).
Regarding claim 13, the reference Ochi et al. discloses the luminaire, wherein the PCB (36) includes a second opening configured to receive the tube (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).
Regarding claim 14, the reference Ochi et al. discloses the luminaire, wherein the PCB (36) is mounted to the first surface of the housing such that the second opening is aligned with the opening (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).
Regarding claim 15, the reference Ochi et al. discloses the luminaire, wherein the one or more light sources (30) are mounted on the PCB (36) such that the one or more light sources are arranged along an outer circumference of the second opening (see paras. [0042]-[0043]; [0054]; [0068]; Fig. 1, 2, 6, 7).
Regarding claim 16, the reference Ochi et al. discloses the luminaire, wherein the tube (20) is coated with a reflective sheathing (see para. [0040).
Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugimoto et al. (US 2020/0030473).
Regarding 1, the reference Sugimoto et al. discloses a system comprising: a tube (2) for transferring fluid; and a lighting assembly including: a housing (30) having an opening that is configured to receive the tube (2); and one or more light sources (42) configured to emit high intensity narrow spectrum light in a direction towards the tube (2) when the tube is received by the opening (see paras. [0070]-[0087]; Figs. 3-6).
Regarding claim 2, the reference Sugimoto et al. discloses the system, wherein the lighting assembly further includes an optical system (50) configured to optically couple light emitted by the one or more light sources (42) to the tube (2) (see paras. [0070]-[0087]; Figs. 3-6).
Regarding claim 8, as no structural distinction is seen between the tube (2) of the reference Sugimoto et al. (see paras. [0070]-[0087]; Figs. 3-6) and the instantly claimed tube, the tube (2) of Ochi et al. can suitably be included in one from the group consisting of a coffee machine, an ice machine, and a vending machine.
Regarding claim 10, the reference Sugimoto et al. discloses a luminaire comprising: a housing (30) including an opening configured to receive a tube (2); one or more light sources (42) configured to emit high intensity narrow spectrum (HINS) light; and an optical system (50) configured to optically couple light emitted by the one or more light sources (42) to the tube (2) (see paras. [0070]-[0087]; Figs. 3-6).
Regarding claim 11, the reference Sugimoto et al. discloses the luminaire, wherein the optical system (50) extends outwards from a first surface of the housing (30) to guide HINS light emitted by the one or more light sources (42) towards the tube (2) (see paras. [0070]-[0087]; Figs. 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Koji, Lieggi, Takahashi et al., Ochi et al., or Sugimoto et al. as applied to claims 1 and 10 above, and further in view of Merle (US 2012/0085207).
Regarding claims 9 and 17, the references Koji, Lieggi, Takahashi et al., Ochi et al., and Sugimoto et al. are silent with respect to providing the system or luminaire with a tool configured to remove undesired substances coating the tube. However, the reference Merle teaches a peeling tool configured to remove undesired substances coating an outer surface of a tube (see Abstract; paras. [0005]; [0044]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system or luminaire of Koji, Lieggi, Takahashi et al., Ochi et al., or Sugimoto et al. with a peeling tool as taught by Merle in application where it is desired to remove undesired substances coating the tube of Koji, Lieggi, Takahashi et al., Ochi et al., or Sugimoto et al., as doing so would amount to nothing more than a use of a known device for its intended use to accomplish an entirely expected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774